Citation Nr: 0836029	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-38 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1951 to September 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2005 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In May 2006, the veteran appeared at a hearing before a 
Decision Review Officer. The transcript of the hearing is in 
the record.


FINDING OF FACT

The veteran did not engage in combat and there is no credible 
supporting evidence, including the service records or from 
other sources other than the service records, that the 
claimed military sexual assault occurred to support the 
diagnosis of post-traumatic stress disorder. 


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304(f) (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in February 2005 and in March 2006.  The 
veteran was notified of the evidence needed to substantiate 
the claim of service connection for post-traumatic stress 
disorder associated with sexual trauma, namely, evidence of 
an injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury or disease or event, causing an injury or disease, 
during service.  The notice included a PTSD questionnaire for 
personnel assault and the enclosure, PTSD: Personal Assault.  
The veteran was informed that he should provide a complete 
detailed description of any in-service traumatic event to 
include the names of those involved, dates, and places during 
which the incidents occurred. 

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  The 
notice included the provisions for the effective date of the 
claim, that is, the date of receipt of the claim, and for the 
degree of disability assignable.  



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the relative 
duties of VA and the claimant to obtain evidence, except for 
identifying the evidence needed to substantiate a claim); of 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The timing error was cured by adequate 
content-complying VCAA notice and subsequent readjudication 
as evidenced by the supplemental statement of the case, dated 
in November 2006.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO obtained service personnel 
and medical records and available VA records.  VA notified 
the veteran that evidence from sources other than the 
veteran's service records may constitute credible supporting 
evidence of the stressor.  38 C.F.R. § 3.304(f). 

The RO attempted to obtain records from Carraway Methodist 
Hospital.  However, the RO was informed that the records were 
unavailable.  With respect to medical records for a 
psychiatric hospitalization at Gartley Ramsey Mental Hospital 
in 1962, the veteran informed the RO that the facility had 
closed down years ago and the records were unavailable. 

The duty to assist includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
the absence of evidence that the veteran engaged in combat or 
had verifiable in-service stressor, development for a VA 
medical examination and opinion is not warranted.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Although the veteran identified the individual who sexually 
assaulted him in service by name, VA was unable to locate the 
person in its computer system with the information provided.  
As there are no additional records to obtain, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service personnel records show that the veteran served in 
the Army as a clerk typist.  He was stationed in Japan and in 
1952 he was reassigned to 229th Ordnance Base Depot. 

The service medical records contain no complaint, finding, 
history, treatment, or diagnosis of post-traumatic stress 
disorder. 

After service, VA records show that in August 1987 the 
veteran was hospitalized for continuous alcohol abuse and 
adjustment disorder with depressed mood.  In 1997, the 
veteran was treated for depression and anxiety.  On mental 
health evaluations in June 2001 and in July 2002, the veteran 
denied a history of physical abuse, assault, rape, or other 
sexual abuse.  

VA records show that in April 2004 the veteran stated that he 
was sexual assaulted by an officer.  He related that the 
sexual assault, which was his first sexual experience, 
developed into a relationship. The diagnosis was post-
traumatic stress disorder due to military sexual trauma. 



In August 2004, the veteran submitted a claim of service 
connection for post-traumatic stress disorder.  He reported 
that while stationed in Japan he accepted a dinner invitation 
from an officer, that after a few drinks he became 
intoxicated, and that they went to a hotel room, where 
against his protestations, he was engaged in sex, which was 
the beginning of a long period of sexual encounters. 

In a letter, dated in February 2005, the veteran's cousin 
stated that the veteran's mother told him that the veteran 
had been sexually molested by a major in service. 

In March 2005, the veteran stated that the officer warned him 
not to tell anyone about the incident. 

VA records from 2004 to 2006 show ongoing treatment for post-
traumatic stress disorder.

Principles of Service Connection 

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f). 

If a claim of post-traumatic stress disorder is based on an 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  

Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f). 

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f).

Analysis

On the basis of the service treatment records, post-traumatic 
stress disorder was not affirmatively shown during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

To the extent that the veteran declares that he has post- 
traumatic stress disorder related to service, post-traumatic 
stress disorder is not a condition under case law where lay 
observation has been found to be competent to establish a 
diagnosis and the determination as to the presence of the 
disorder therefore is medical in nature, that is, not capable 
of lay observation.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Also by regulation the diagnosis of post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance 38 C.F.R. § 4.125, that is, a diagnosis that 
conforms to the Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV).  38 C.F.R. § 3.304(f).

Where the determinative issue involves a question of a 
medical diagnosis, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

For this reason, the Board rejects the veteran's statements 
as competent evidence that he has post-traumatic stress 
disorder related to service.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

Although the record does contain competent medical evidence 
of a diagnosis of post-traumatic stress disorder, this does 
not end the inquiry because in order to establish service 
connection under 38 C.F.R. § 3.304(f), there must be credible 
supporting evidence of the occurrence of the in-service 
stressor to support the diagnosis and medical evidence to 
link the in-service stressor to the current diagnosis.  
38 C.F.R. § 3.304(f). 

On the question of the occurrence of an in-service stressor 
to support the diagnosis of post-traumatic stress disorder, 
where as here the in-service stressor is not related to 
combat, the veteran's lay testimony alone is not be enough to 
establish the occurrence of the alleged stressor.  

In a personal assault case, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, mental health counseling centers, hospitals, or 
physicians; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  

Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  And evidence of behavioral changes may be 
interpreted by a clinician in determining whether a personal 
assault occurred in establishing a medical diagnosis.  38 
C.F.R. § 3.304(f)(3); VA Adjudication Manual, M21-1MR, Part 
IV, Subpart ii, Chapter 1, Section D, 17, Developing Claims 
for Service Connection for PTSD Based on Personal Trauma; 
Patton v. West, 12 Vet. App. 272, 280 (1999). 

As the veteran stated that he did not tell anyone during 
service or for many years after service of the in-service 
stressor, there is no evidence to obtain from law enforcement 
authorities, mental health counseling centers, hospitals, 
physicians, tests for sexually transmitted diseases, 
roommates, fellow service members, or clergy either 
contemporaneous with service or before April 2004.  

As for the records from the Carraway Methodist Hospital, the 
RO attempted to obtain the records, but was informed that the 
records were unavailable.  In any event, a letter from a 
physician in October 1959, confirmed treatment at Carraway 
Methodist Hospital for multiple injuries following a car 
accident.  There was no reference to in any event in service.  

With respect to medical records for a psychiatric 
hospitalization at Gartley Ramsey Mental Hospital in 1962, 
the veteran informed the RO that the facility had closed down 
years ago and medical treatment records were unavailable.  

In a November 2005 statement, P.P. and L.M. indicated that in 
1962 they had accompanied the veteran's mother to Gartley 
Ramsey Psychiatric Hospital, where the veteran was admitted 
and remained as a patient for 3 weeks.  However, these 
statements make no mention of the in-service stressor.  

To the extent that L.M. indicated that the veteran was having 
problems with what happened to him in service, the statement 
does not identify the stressor.  Similarly, the photograph, 
dated July 20, 1953, of 2 men, which the veteran identified 
as the officer and himself, is inconclusive as to 
corroboration of the in-service stressor.  

As for the statement of the veteran's cousin that he was told 
by the veteran's mother that the veteran had been sexually 
molested in service.  Competent testimony is limited to what 
a witness actually observed.  In this case, the cousin is 
repeating what the veteran's mother told him, that is, a 
recollection with no evidence of when the statement was made, 
which calls into question the reliability of such a 
recollection, which goes not only to competency, but to 
credibility.  For these reasons, the Board rejects the 
statement as credible supporting evidence of the occurrence 
of the in-service stressor to support the diagnosis. 

As the veteran's statements and testimony alone can not 
establish the occurrence of the in-service stressor, and as 
the record does not contain credible supporting evidence from 
any other source of the in-service stressor, the Board 
rejects the current diagnosis of post-traumatic stress 
disorder based on the alleged military sexual trauma.  For 
these reasons, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for post-traumatic stress disorder is 
denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


